EXECUTION VERSION AGREEMENT AND PLAN OF MERGER BY AND AMONG GEXFO DISTRIBUTION INTERNATIONALE INC., EXFO SERVICE ASSURANCE, INC. and BRIX NETWORKS, INC. and CHARLES RIVER VENTURES, LLC April 2, AGREEMENT AND PLAN OF MERGER This Agreement and Plan of Merger (this "Agreement"), is entered into as of the 2nd day of April 2008, by and among GEXFO Distribution Internationale Inc., a Province of Québec corporation ("Parent"), EXFO Service Assurance, Inc., a Delaware corporation and a wholly owned subsidiary of Parent ("Merger Sub"), and Brix Networks, Inc., a Delaware corporation (the "Company"), and solely with respect to Articles 1 and 6, Charles River Ventures, LLC, as the Stockholders' Representative. Capitalized terms that are used but not otherwise defined in this Agreement shall have the respective meanings ascribed to them in Article 8 of this Agreement. RECITALS The respective Boards of Directors of Parent, Merger Sub and the Company have each determined that it is advisable and in the best interests of its respective corporation and the stockholders thereof that the Company be acquired by Parent, and, in furtherance thereof, that Merger Sub merge with and into the Company, with the Company surviving the merger as a direct or indirect wholly owned subsidiary of Parent. Pursuant to the Merger, the issued and outstanding shares of the Company's capital stock will be converted into the right to receive certain cash amounts, all as set forth in this Agreement. NOW THEREFORE, in consideration of the premises, and the representations, warranties, covenants and other agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by each of the Parties, and intending to be legally bound, the Parties hereby agree as follows: ARTICLE 1 THE MERGER 1.1The Merger. Upon and subject to the terms and conditions of this Agreement, Merger Sub shall merge with and into the Company at the Effective Time. From and after the Effective Time, the separate corporate existence of Merger Sub shall cease and the Company shall continue as the Surviving Corporation and as a wholly-owned subsidiary of Parent. The Merger shall have the effects set forth in Section 259 of the Delaware General Corporation Law. 1.2The Closing. The Closing shall take place at the offices of Choate, Hall & Stewart LLP in Boston, Massachusetts, commencing at 10 A.M. Eastern US Time on the Closing Date or at such other time and place as the Parties hereto shall mutually agree in writing. 1.3Actions at the Closing. (a)At the Closing: (i) the Company shall deliver to Parent and Merger Sub each of the certificates, instruments and documents referred to in Section 5.2; (ii)Parent and Merger Sub shall deliver to the Company each of the certificates, instruments and documents referred to in Section 5.3; and (iii) Parent or Merger Sub shall cause the Certificate of Merger to be filed with the Secretary of State of the State of Delaware. (b)At the Closing, Parent shall pay or cause Merger Sub or another direct or indirect wholly owned subsidiary of Parent and intermediate parent of Merger Sub to pay (by check or by wire transfer of immediately available funds), the Cash Price to the Paying Agent, subject to Section 1.6. (c)At the Closing, the Company shall pay and cause its Subsidiary to pay the available cash balance in all bank accounts of the Company and its Subsidiary (the "Cash Amount") (by check or by wire transfer of immediately available funds) to the Paying Agent. (d)Following receipt of the amounts required to be paid pursuant to Sections 1.3(b) and (c), on the Closing Date, the Paying Agent shall pay (by check or by wire transfer of immediately available funds) the sum of the Cash Price and the Cash Amount, in cash as follows: (i)first, to the lenders to the Company or its Subsidiary, an amount equal to all amounts owed by the Company or its Subsidiary to such lenders, including all principal, interest, premiums and fees, as set forth in pay-off letters to be delivered to Parent at least two (2) business days prior to Closing; (ii)second, the Company Transaction Costs to the Company's or its Subsidiary's investment banking, financial, legal, accounting and other advisers, in accordance with the final bills and wire transfer instructions from each payee of any portion of the Company Transaction Costs to be delivered to Parent at least two (2) business days prior to Closing, provided, however, that if any amounts are set forth on Schedule 1.3(d)(ii) hereof under the heading, "Transaction Costs to be Paid by Company," (including any amounts related to directors and officers tail insurance pursuant to Section 4.9 and, to the Stockholders’ Representative, an amount equal to the Holdback Amount (as defined in Section 1.13)) such amounts shall not be deemed to be part of the Company Transaction Costs; (iii)third, to the Company, (A) for the benefit of the Management Participants, an amount equal to the aggregate of the respective amounts set forth opposite each such Person's name on Schedule 1.3(d)(iii), and promptly following the Closing (and in any event within three business days thereafter), the Company shall pay or cause to be paid to the Management Participants, such amounts in accordance with Schedule 1.3(d)(iii) and Section 1.5 and (B) for the benefit of the Company, an amount equal to the Company's portion of Medicare liability with respect to such payments to the Management Participants; (iv)fourth, to the holders of Company Shares, an amount equal to the aggregate of the respective amounts set forth opposite each such Person's name on Schedule 1.3(d)(iv), in accordance with Sections 1.5, 1.6 and 1.10. - 2 - 1.4Additional Action. The Surviving Corporation may, at any time after the Effective Time, take any action, including executing and delivering any document, in the name and on behalf of either the Company or Merger Sub, in order to consummate the transactions contemplated by this Agreement. 1.5Payment of Cash Price and Conversion of Shares. (a)Conversion of Outstanding Common Shares and Preferred Shares. At the Effective Time, by virtue of the Merger and without any action on the part of any Party or any holder of any of the following securities (and subject to the provisions of Sections 1.6 and 1.10): (i)Each share of Series C-1 Preferred Stock issued and outstanding immediately prior to the Effective Time (other than Dissenting Shares and shares held in the Company's treasury) shall be converted into and represent the right to receive a portion of the Cash Price in accordance with this Section 1.5 and a portion of the Earn-Out Amount in accordance with Section 1.11. (ii)Each share of Series B-1 Preferred Stock issued and outstanding immediately prior to the Effective Time (other than Dissenting Shares and shares held in the Company's treasury) shall be converted into and represent the right to receive a portion of the Cash Price in accordance with this Section 1.5 and a portion of the Earn-Out Amount in accordance with Section 1.11. (iii)Each share of Series A-1 Preferred Stock issued and outstanding immediately prior to the Effective Time (other than Dissenting Shares and shares held in the Company's treasury) shall be converted into and represent the right to receive a portion of the Cash Price in accordance with this Section 1.5 and a portion of the Earn-Out Amount in accordance with Section 1.11. (iv)Each Common Share issued and outstanding immediately prior to the Effective Time (other than Dissenting Shares and shares held in the Company's treasury) shall be converted into and represent the right to receive a portion of the Cash Price in accordance with this Section 1.5 and a portion of the Earn-Out Amount in accordance with Section (v)Each Option, Warrant or other convertible security of the Company outstanding immediately prior to the Effective Time (either vested or unvested) shall be cancelled, without any action on the part of holder thereof, and shall have no right to any portion of the Cash Price or Earn-Out Amount. (b)Treasury Shares. Each Company Share held in the Company's treasury immediately prior to the Effective Time and each Company Share owned beneficially by Parent or Merger Sub shall be cancelled and retired without payment of any consideration therefor. (c)Merger Sub Shares.
